Matter of William M. v Elba Q. (2014 NY Slip Op 06901)
Matter of William M. v Elba Q.
2014 NY Slip Op 06901
Decided on October 14, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 14, 2014Friedman, J.P., Moskowitz, Feinman, Gische, Kapnick, JJ.


13197

[*1] In re William M., Petitioner-Respondent, —
vElba Q., Respondent-Appellant.
Tennille M. Tatum-Evans, New York, for appellant.
Order of protection, Family Court, New York County (Susan R. Larabee, J.), entered on or about May 2, 2012, against respondent, after a fact-finding determination that respondent committed the family offenses of harassment in the second degree, menacing in the third degree, and disorderly conduct, unanimously affirmed, without costs.
A fair preponderance of the evidence supports Family Court's finding that respondent committed the offenses of harassment in the second degree, menacing in the third degree, and disorderly conduct (see Family Court Act § 832). Petitioner's testimony that respondent attempted to stab him with a knife pulled from her coat pocket, causing him to become afraid and run away, supports the court's determination that respondent committed harassment in the second degree and menacing in the third degree
(Family Court Act § 821[1]; Penal Law §§ 120.15; 240.26[1]; Matter of Tamara A. v Anthony Wayne S., 110 AD3d 560 [1st Dept 2013]; Matter of Denzel F., 44 AD3d 389, 390 [1st Dept 2007]). Moreover, petitioner testified that respondent wielded the knife in the stairwell of an apartment building and that on another occasion, while petitioner and his son were standing outside their apartment building, respondent shouted obscenities at the son from a sixth-floor window, which supports the court's determination that respondent committed the family offense of disorderly conduct (Penal Law §§ 240.20[1]; 240.20[3]; see e.g. Matter of Miriam M. v Warren M., 51 AD3d 581 [1st Dept 2008]; see also Tamara A. v Anthony Wayne S., 100 AD3d at 560).
We find no basis for disturbing the court's determination crediting petitioner's version of events over respondent's version (see Matter of Peter G. v Karleen K., 51 AD3d 541 [1st Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 14, 2014
CLERK